      Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 1 of 9
                                                                                 F'ILBD
                                                                    I,NITED STATES DISTRICT COURT
                                                                      ALBIJQUERQUE, NEW MEXICO

                                                                    :'.,a,,                     ., l.*
                                                                                                *:.,8
                                                                     '''ii,.:'   SEP032021 . q.i'

                      rN   rHE uNrrED srArEs DrsrRrcr              coultflcl'{?rt**,f**Bf3
                           FOR THE DISTRICT OF NEW MEXICO




Tatyana Evgenievna Drevaleva

       Plaintiff                                            Case   No. 1 :21-cv-007 6l-LF

                     v.

1) The U.S. Department of Veterans   Affairs

2) Mr. Denis Richard McDonough as a Secretary    of

  the U.S. Department of Veterans Affairs

       Defendants




MEET AND CONFER WITH ASSISTANT U.S. ATTORNEY MS. CHRISTINE LYMAN

 REGARDING MY MOTIONS THAT I ALREADY FILED IN CASE No. 1:21-cv-00761-

 WJ-JFR AT THE U.S. DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO.




       Plaintiff Tatyana Drevaleva met and conferred with Assistant U.S. Attorney Ms.

Christine Lyman regarding my Motions that      I already filed at the U.S. District Court for the
District of New Mexico in case No. 1;21-cv-00761-WJ-JFR.
      Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 2 of 9




       I   followed the Civil Local Rules for the U.S. District Court for the District of New

Mexico, Rule T.L Writing Requirement; Opposition.


       (a) A motion must be in writing and state with particularity the grounds and the relief

sought. A party may adopt by reference another party's motion or other paper by making specific

reference to the filing date and docket number    of such motion or other paper. Movant must

determine whether a motion is opoosed. and a motion that omits recitation of a good-faith

request for concurrence mav be summarilv denied .In pro se inmate cases, movant need not

determine whether the motion is opposed. An attorney's motion to withdraw from representation

of a party must follow the procedure provided in D.N.M.LR-Civ. 83.8."


       Because my case No. 1:21-cv-00761-WJ-JFR is not a Pro Se            MAE   case,   I met and
conferred with Assistant U.S. Attorney Ms. Christine Lyman regarding whether or not she is

going to oppose my Motions.


       Here is what Ms. Lyman wrote (Exhibit 350),


       "Defendant   gI@      the following motions and will be filing responses to them:


               # 458 MOTION FOR AN                 EXPEDITED JURY TRIAL THAT                    IS

               CONSOLIDATED WITH A HEARING OF MY MOTION FOR PERMANENT

               INJUNCTION, the F.R.C.P. Rules 38 and 39;42 U.S.C. $ 198la(c)(l),42 U.S.C.

                $ 2000e-5(f)(2), Young v. UPS, 135 S.   Ct. 1338 (2015.)
      Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 3 of 9




              # 464 FIRST MOTION            FOR PARTIAL SUMMARY JUDGMENT, THE

              F.R.C.P. RULE 56, MEMORANDUM OF POINTS AND AUTHORITIES;

              DECLARATION; PROPOSED ORDER.


       Defendant does not take a position on the following motions and         will not be filing

responses to them:


              #   456   MOTION for Permission for the Electronic Case Filing


              # 460 PLEASE TAKE NOTICE that this case has been reassigned to Chief
              United States District Judge William P. Johnson as the trial judge.


              #   463 MOTION TO APPOINT           AN ATTORNEY IN A FORMA PAUPERIS

              CASE, 28 U.S.C. $ 1915(eXl), MOTION TO APPOINT AN ATTORNEY IN A

              TITLE VII CASE, 42 U.S.C. $ 2000e-5(0(1), MOTION FOR A MANDATORY

              APPOINTMENT OF A COUNSEL FOR BASIC NEEDS, THE CALIFORNIA

              GOVERNMENT CODE SECTION 68651, MOTION                         TO APPOINT AN
              ATTORNEY, SECTION 60 OF THE NEW MEXICO INDIGENT DEFENSE

              ACT [31-16-3 NMSA        1978.)


              No. 465 APPLICATION TO CERTIFY THAT MY LAWSUIT No. 1:21-cv-

              OO76I-WPJ IS OF GENERAL PUBLIC IMPORTANCE, AND APPLICATION

              FOR         PERMISSION       FOR BOTH THE EQIAL                   EMPLOYMENT

              OPPORTUNUTY COMISSION                   (the EEOC) AND THE            ATTORNEY




                                                -3-
      Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 4 of 9




              GENERAL OF THE UNMED STATES OF AMERICA TO INTERVENE IN

              THE   CIVL ACTION No. 1:21-cv-00761-WPJ,42 U.S.C. $ 2000e-5(0(1.)




       I declare under the penalty of perjury and under the Federal laws that all above is true and

correct. Executed at San Francisco, CA on August 26,2021.



       Respectfully submitted,




       s/ Tatyana Drevaleva


       Plaintiff Pro Se

       Date: August26,2O2l.




                                               -4-
  Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 5 of 9




Exhibit 350.
My Meet and Confer session with Ms. Lyman
regarding whether or not she is going to
oppose my Motions, August 26,202L.
                    Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 6 of 9



W&mail                                                                      Tatyana Drevaleva <tdrevaleva@gmai!.com>



Please, let me know whether you are going to oppose my Motions in case No.
1=21-cv-00761-WJJFR.
Lyman,       Ch   ristine (USANM)
                            <Ch ristine. Lyman@usdoj. gov>                                 Thu, Aug 26,202'l al12:57 PM
To: Tatyana Drevaleva <tdrevaleva@gmai     l. com>




  HiMs. Drevaleva,



 Thank you for reaching out for the Defendant's position on your motions.



  Defendant opposes the following motions and will be filing responses to them:



         .   #458
         .   #464


 Defendant does not take a position on the following motions and will not be filing responses to them:



         .   #456
         o #457
         .   #463


 Please let me know if I have missed any.



 Please direct all correspondence relating to this case to me and not AUSA Zack, as she is no longer assigned to this
 case. I believe she is still handling the cases that are still pending in the Northern District of California.



 Best,

 Christine

 [Quoted text hidden]
                 Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 7 of 9



W&mail                                                                   Tatyana Drevaleva <td revaleva@gmail.com>



Also, you omifted No. 460 - a Motion to Appoint an Attorney. Gase No. 1;21-
cv-00761-WJ-JFR.
Lyman, Ch risti ne (USANM) <Ch ristine. Lyman@ usdoj. gov>                                Thu, Aug 26,2021 at 1:56 PM
To: Tatyana Drevaleva <tdrevaleva@gmai l. com>


  HiMs. Drevaleva,



 That is correct. We will not respond to # 460. We will probably oppose # 465.1 have to double check with my
 supervisor but can let you know for sure tomorrow.



 Best,

 Christine

 lQuoted text hiddenl
                    Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 8 of 9



W&rxail                                                                      Tatyana Drevaleva <tdrevaleva@gmail.com>



Meet and confer, case No. 1;21-cv-00761-WJ-JFR.
Lyman, Christine (USANM)       <Christine.Lyman@usdoj.gov>                                 Thu, Aug 26,2021 at 2:26 PM
To :   Tatyana Drevaleva <tdrevaleva@gmail. com >

  HiMs. Drevaleva,

  Defendant does not take a position and will not respond to #465 as well.

  Best,
  Christine

  Sent from my iPhone


       On Aug 26,2021, at 2:30 PM, Tatyana Drevaleva <tdrevaleva@gmail.com> wrote:




       lQuoted text hiddenl
          Case 1:21-cv-00761-WJ-JFR Document 469 Filed 09/03/21 Page 9 of 9




                                     PROOF OF SERVICE.

      I am   Tatyana Drevaleva, and I am a Pro Se Plaintiff in case No. 1:21-cv-00751-WJ-JFR.

    On August 26, 202L, I served Assistant U.S. Attorney for the Office of the U.S.
Attorney for the District of New Mexico Ms. Christine Lyman electronically with the
following documents (case No. 1:21-cv-00751-WPJ) pursuant to the California Senate
Bill No. 1146 that mandates the represented Parties to accept the electronic service
during the COVID-19 pandemy:

           MEET AND CONFER WITH ASSISTANT U.S. ATTORNEY MS. CHRISTINE LYMAN
           REGARDING MY MOTIONS THAT I ALREADY FILED !N CASE No. 1:21-cv-00761-WJ-
           JFR AT THE U.S. DISTRICT COURT FOR THE DISTRICT OF      NEW MEXICO.
           Exhibit 350.



     On August 26,2O2t,1 emailed the mentioned above documents from my email
address tdrevaleva@gmail.com to Ms. Lyman's email address
Ch   risti ne. Lvma n @ usdoi.sov




     I   declare under the penalty of perjury and under the Federal laws that all foregoing is
true and correct. Executed at San Francisco, CA on August 26,2O2t.

Respectfu I ly su bmitted,




s/ Tatyana Drevaleva

Plaintiff Pro   Se

          August 26,2O2L.




                                            Page 1 of 1
